Citation Nr: 1726819	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  15-17 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to service connection for a heart disability (claimed as atrial fibrillation), as secondary to the service-connected non-small cell lung carcinoma.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2013 and May 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction is currently with the RO in Seattle, Washington.  

The May 2013 rating decision granted service connection for non-small cell lung carcinoma, with a rating of 100 percent, effective June 7, 2012, and a noncompensable rating, from January 1, 2013, forward.  The Veteran appealed the rating assigned from January 1, 2013, forward.  In a September 2016 decision, the Board granted a higher rating of 60 percent from January 1, 2013, and prior to December 29, 2014, and a higher rating of 30 percent from December 30, 2014, forward.  Thereafter, the Veteran filed a timely appeal to the Court of Veterans Claims (Court).  Pursuant to a April 2017 Joint Motion for Remand (JMR), the Court vacated and remanded the portion of the Board's September 2016 decision finding that the issue of entitlement to a TDIU had not been raised.  The Veteran agreed to abandon his claim to a schedular rating in excess of 60 percent from January 1, 2013, and prior to December 29, 2014, and in excess of 30 percent from December 30, 2014, forward.  See April 2017 JMR.  

The May 2016 rating decision denied service connection for atrial fibrillation.  The Veteran appealed via a June 2016 notice of disagreement.  In his July 2016 substantive appeal, the Veteran requested a Board hearing.  Nevertheless, in November 2016, he stated that he wanted to withdraw his hearing request.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in March 2016.  This hearing covered the issue of a higher rating for non-small cell lung carcinoma.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A claim for a TDIU has been raised by the evidence.  In particular, an April 2013 VA examination report shows a finding that the Veteran's lung cancer and treatment for dyspnea on exertion would likely limit him to moderate, light, and sedentary activity.   The claim for a TDIU is under the Board's jurisdiction as part and parcel of the appeal from the rating assigned for the underlying disability, in this case, non-small cell lung carcinoma.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  On remand, the AOJ should complete any necessary development for this claim, to include a VA examination.  

The Veteran meets the schedular requirements for a TDIU from January 1, 2013, and prior to December 29, 2014.  See 38 C.F.R. § 4.16(a).  He does not meet them from December 29, 2014, forward.  Accordingly, the AOJ should refer the issue of entitlement to a TDIU from December 29, 2014, forward, to the Director, Compensation Service, for extra-schedular consideration per § 4.18(b).

The Veteran also seeks service connection for a heart disability, claimed as atrial fibrillation.  He asserts that his heart disability was aggravated by radiation therapy for his service-connected lung cancer.  See correspondence from July 23, 2016.  In this regard, he stated that less than three months after the radiation therapy, he was hospitalized with extreme atrial fibrillation, as a result of which a cardiac pacemaker was implanted in September 2012.

The Veteran underwent a VA heart examination in April 2015.  The examiner diagnosed arteriosclerotic (arterial) heart disease, supraventricular arrhythmia, and implanted cardiac pacemaker.  The examiner opined that the Veteran's atrial fibrillation had not progressed beyond its natural progression due to the lung cancer treatment.  The examiner noted that the Veteran's heart condition preceded the diagnosis and treatment of his lung cancer, adding that atrial fibrillation is a progressive disease that, in the Veteran's case, seemed to be taking a normal course.

The Board finds that the April 2015 VA opinion did not provide a clear medical rationale for its conclusion that the Veteran's heart condition was not aggravated by lung cancer treatment.  Significantly, the examiner did not adequately address the Veteran's assertion that he experienced a worsening of his atrial fibrillation, resulting in a pacemaker implant, less than three months after his radiation therapy for lung cancer.  The Board acknowledges that such sequence of events raises the possibility of a causal nexus between them.  As an adequate opinion is not of record, a remand is required.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  On remand, the examiner should address the question of whether the Veteran's heart disability permanently worsened beyond its natural progression shortly after his radiation therapy for lung cancer and the extent to which such worsening was due to the radiation therapy.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran appropriate notice and request employment and education history for his TDIU claim.  Then, complete any necessary development for the issue of TDIU.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the impact of his service-connected disabilities on his employability.  The examiner should note review the claims file in the report.

The examiner is requested to describe the functional impairment caused by each of the service-connected disabilities and to state how they might impact the Veteran's ability to work.  Consideration should be given to the Veteran's level of education, special training, and previous work experience.  

3.  In addition, forward the claims file, including a copy of this remand, to the individual who conducted the April 2015 VA examination, or another examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

Is it at least as likely as not (probability of 50 percent or more) that the Veteran's current heart disability has been aggravated (worsened beyond its natural progression) by his service-connected lung cancer, to include its treatment or residuals?  Please address the Veteran's assertion that he experienced a worsening of his atrial fibrillation, resulting in a pacemaker implant, less than three months after his radiation therapy for lung cancer.  In this regard, the examiner should discuss whether the Veteran's heart disability permanently worsened beyond its natural progression shortly after his radiation therapy for lung cancer and whether such worsening was due to the radiation therapy.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner should provide a clear medical rationale for any opinion offered.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

4.  Thereafter, refer the issue of a TDIU from December 29, 2014, forward, to the Director, Compensation Service, for extraschedular consideration per § 4.16(b).

5.  Readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




